DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable subject matter 
Based on the foregoing reasons, Claims 1-7 filed 02/09/2021, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a head mounted display device that is mounted in a head portion of a user and displays videos in front of the eyes of the user comprising an external scene imaging unit, a within-visual-field target object distance detector to detect an actual distance to a target object and a perspective video generator to generate a virtual image to image depth perception is added by video shading to be displayed by a virtual image projector.
The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the perspective video generator has a function of calculating a scaled distance of the visible distance that matches the actual distance in a case where the actual distance of the target object is longer than a predetermined 41 set distance and the scaled distance has a value larger than the actual distance in a case where the actual distance is shorter than the predetermined set distance, and 
wherein the perspective video generator has a function of applying a video shading amount that is in proportion to the scaled distance on the basis of the scaled distance of 
Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Yamasaki (US 20050174470 A1) teaches A head-mounted camera of the present invention includes the following elements. A first image pickup device includes a first photographing optical system that can change the focal distance and a CCD for converting a subject image formed by the first photographing optical system into an image signal. A see-through image display portion displays a photographic frame indicating the photographic range as a virtual image so that it is superimposed on a subject substantially directly observed by a photographer. But is silent on the above limitations.

Wang (CN104216126A) teaches relates to a zooming 3D (third-dimensional) display technique and aims to a zooming visual effect for spatial senses of human eyes. Specifically, relative positions of corneas of left and right eyeballs in the white parts of eyes are located through at least one camera, and a sight line intersection is calculated accordingly; a filter is used to perform different-level fuzzing to objects, different in distance, in a visual scene according to the position of the sight line intersection; in a 3D display, a fuzzed 3D image is displayed to simulate the eyes zooming in the reality. But is silent on the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486